Citation Nr: 1205359	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a neck disability, residuals of muscle strain.

2. Entitlement to service connection for headaches, to include as secondary to a neck disability.

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to December 2007. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In this decision, the Board grants entitlement to service connection for a neck disability. The remaining issues of entitlement to service connection are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran has reported experiencing recurrent neck pain with muscle stiffness since injuring his neck while on active duty service in March 2005.

2. The Veteran is competent to report his symptoms and his reports are credible.

3. He has been diagnosed with neck strain and cervicalgia.

4. With the benefit of the doubt resolved in the Veteran's favor, his neck disability began during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran seeks service connection for a neck disability. The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. A claimant prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). As the claims file reflects that the Veteran had a neck disability during the pendency of his claim and shows continuity of symptomatology from an in-service injury, the Board affords him the benefit of the doubt and will grant his claim. Id. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

The Veteran's service treatment records reflect that he did not have any neck disability or complaints of neck pain at the time of enlistment. He was treated for a neck strain in January 2004 that subsequently resolved. However, records show that he received another injury to his neck during training in March 2005. After that injury, the Veteran reported for regular treatment of neck pain. Service records show that he received military and private neurological and chiropractic treatment as well as physical therapy without relief. His neck pain was described as chronic and consistent with musculoskeletal injury. 

A March 2006 in-service evaluation revealed pain, but full range of motion and no signs of bulging disc - he was diagnosed again with neck muscle strain. 2006 and 2007 treatment notes from a private neurologist reflect diagnosis of chronic cervical muscle spasm. January 2007 physical therapy notes reveal that muscle strengthening exercises resulted in a lessening of symptoms. However, an examination conducted in June 2007 showed decreased active and passive ranges of cervical extension and the Veteran reported neck pain on an accompanying self report of medical history. A May 2007 MRI showed a lesion at T4 and a bone scan consistent with hemangioma. He received July 2007 emergency treatment for a headache, noted to be due to his neck disability. 

In July 2007, the Physical Evaluation Board recommended that the Veteran be separated from service due to his neck disability. He received private treatment for cervical pain from June to October 2007. Periodic military evaluations conducted throughout the Veteran's active duty service reflect that he was assessed as requiring limited or light duty due to cervicalgia from muscle strain from March 2006 through December 2007. 

The Veteran filed an October 2007 pre-discharge claim for service connection for a neck disability. He was afforded a VA examination in November 2007. The examination report states that the Veteran experienced a muscle strain in service and reported afterwards experiencing pain and muscle stiffness. The examiner noted that an MRI had been conducted, but was not available for review. Upon examination, the examiner observed normal range of motion without radiation of pain. The examiner noted no muscle spasm or palpable tenderness, but stated that the Veteran was treated with prescription pain medication, Lyrica. The examiner did not render a diagnosis due to lack of pathology upon examination.

The Veteran wrote to VA in February 2009 and June 2009. He reported experiencing painful cervical motion ever since the in-service injury and stated that his medical records reflect continued treatment. Although no post-service medical records are associated with the claims file and the November 2007 VA examiner found no current pathology, treatment notes reflect that he experienced symptoms of neck disability after filing his claim for service connection. In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." Further, the November 2007 VA examiner was unable to review pertinent MRI results and, despite noting no current pathology, he reported the Veteran's report of muscle stiffness and that he took prescription pain medication for his neck.

The Veteran contends that he began experiencing chronic neck disability, including pain and stiffness, during his active duty service after his March 1995 injury. The Veteran is competent to report the circumstances of his service. 38 C.F.R. § 3.159(a)(2). His contentions are supported by statements made to health care providers during the remainder of his active duty service, including subsequent diagnoses of neck strain and strain residuals. The Board finds his lay testimony credible based on consistency with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The medical evidence of record clearly reflects that the Veteran experienced a neck strain during service and subsequent recurrent symptoms. His pre-claim statements to military and private health care providers are particularly probative as they were generated as part of assessments of the Veteran's then-state of physical fitness in tandem with diagnosis and treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). Further, there is ample medical evidence of continuity of symptomatology between the time of the injury and the time he filed his claim. See Barr, 21 Vet.App. 303; see Savage, 10 Vet.App. at 495-97; see also Clyburn, 12 Vet. App. at 302.  

As there are no post-service treatment notes of record, further medical inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Service connection for chronic residuals of neck strain is granted.

In granting service connection for this disability, the Board does not express any opinion as to its severity for purposes of assigning a disability rating. That determination will be made by the RO. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for a neck disability is granted.


REMAND

The record reflects that additional evidence remains outstanding. The Board must remand the claims file for the RO/AMC to comply with the duty to assist.

The Veteran is claiming entitlement to service connection for a back disability, headaches, and asthma. His service treatment records reflect that he received private treatment from a Dr. Apostolou at G.P.G Neurology and from Nova Pain Management, PA. The last record from Dr. Apostolou within the claims file is dated January 2007 and the last record from Nova Pain Management is dated October 2007. The last military treatment note is dated December 2007. The claims file contains no treatment records dated after the Veteran's discharge from active duty. While this case is in remand status, the RO/AMC must provide the Veteran with a form that will allow him to authorize release of any additional private treatment records and ensure that complete TRICARE and/or VA treatment records are associated with the claims file.

A November 2007 VA examiner found no current pathology of headache, asthma, or back disability and there are no records of treatment for any of these disabilities dated after the Veteran submitted his claim. However, his service records reflect treatment for each claimed disability and he contends that he continued to experience symptoms of each disability after discharge. 

As noted, under McClain v. Nicholson, 21 Vet. App. 319 (2007), the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

If additional medical evidence gathered as a result of this remand shows treatment, diagnoses, or symptoms of any such disability after the date of the Veteran's claim, an additional examination may be warranted. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The RO/AMC must take all appropriate development actions indicated by the record.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, any records from Dr. Apostolou/ G.P.G Neurology after January 2007 and from Nova Pain Management, PA after October 2007. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. TAKE APPROPRIATE STEPS TO OBTAIN ANY OUTSTANDING TRICARE AND/OR VA TREATMENT RECORDS. Associate any available records with the claims file.

3. Review any newly gathered medical evidence and take all appropriate development actions indicated by the record. Such action may include scheduling the Veteran for VA examinations if the evidence reflects signs/symptoms, treatment, or diagnoses of asthma, headache, and/or a back disability since filing his claims for service connection. See McClendon, 20 Vet. App. at 83.

4. Readjudicate the Veteran's claims for service connection. Provide the Veteran and his representative (if any) with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


